Citation Nr: 1026412	
Decision Date: 07/15/10    Archive Date: 07/28/10	

DOCKET NO.  08-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the residuals of left 
nephrectomy, claimed as the attenuated residual of exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Veterans Affairs, Adjutant General's Office


WITNESSES AT HEARING ON APPEAL

The appellant and A.C.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1970, with service in the Republic of Vietnam from July 1968 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of June and November 2007 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDING OF FACT

Postoperative residuals of left nephrectomy are not shown to have 
been present in service, or for many years thereafter, nor are 
they result of any incident or incidents of the Veteran's period 
of active military service, including exposure to Agent Orange.  


CONCLUSION OF LAW

Postoperative residuals of left nephrectomy were not incurred in 
or aggravated by active military service, nor may such residuals 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
and (3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
January and September 2007, as well as in June 2009.  In those 
letters, VA informed the Veteran that, in order to substantiate 
his claim for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in service, 
and evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  In point of fact, based on a review 
of the entire file, it is clear that the Veteran had a full 
understanding of the elements required to prevail on his claim.  
Moreover, neither the Veteran nor his representative has raised 
allegations of prejudice resulting from error on the part of VA.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the Veteran's 
service treatment and personnel records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes:  his 
multiple contentions, and those of his associate, offered during 
the course of a hearing before the undersigned Acting Veterans 
Law Judge in January 2010, as well as service treatment and 
administrative records, and both VA and private treatment records 
and examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for the 
postoperative residuals of left nephrectomy.  In pertinent part, 
it is contended that, due to his daughter's kidney failure 
resulting from spina bifida, which itself presumably resulted 
from the Veteran's exposure to Agent Orange, he found it 
necessary to donate his left kidney.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and renal disease becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Where a Veteran was exposed to an herbicide agent during active 
military, naval, or air service in the Republic of Vietnam, the 
following diseases shall be service-connected, even though there 
is no record of such disease during service:  chloracne or other 
acneform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), chronic 
lymphocytic leukemia, or soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2009).  These diseases shall become 
manifest to a degree of 10 percent or more any time after 
service, expect that chloracne, acneform disease consistent with 
chloracne, porphyria, cutanea tarda, and acute and subacute 
peripheral neuropathy shall become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  For purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2009).  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service included duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.307, 3.313 (2009).  

Pursuant to applicable law and regulation, VA will pay a monthly 
monetary allowance under subchapter I of 38 U.S.C.A. Chapter 18 
based upon the level of disability determined under the 
provisions of paragraph (d) of 38 C.F.R. § 3.814 to or for a 
person who VA has determined is an individual suffering from 
spina bifida whose biological mother or father is or was a 
Vietnam Veteran.  38 C.F.R. § 3.814 (2009).  

In the present case, service treatment records fail to 
demonstrate the presence of chronic kidney disease.  In point of 
fact, at the time of a service separation examination in June 
1970, a clinical evaluation of the Veteran's genitourinary system 
was entirely within normal limits.  Further examination revealed 
no evidence of albumin or sugar in the Veteran's urine, and no 
pertinent diagnosis was noted.  

The Board acknowledges that, at the time of a service medical 
examination in March 1974 conducted for the purpose of the 
Veteran's entry into the United States Army Reserve, he gave a 
history of cystitis in 1967, reportedly resulting in some 
evidence of proteinuria.  However, a physical examination of the 
Veteran's genitourinary system conducted at that time was 
entirely within normal limits.  Once again, there was no evidence 
of either albumin or sugar in the Veteran's urine, and no 
pertinent diagnosis was noted.  

Pertinent evidence of record is to the effect that the Veteran's 
daughter has been and is currently in receipt of VA benefits for 
spina bifida based on the Veteran's presumed exposure to Agent 
Orange in the Republic of Vietnam.  Moreover, it is conceded 
that, on October 23, 2001, the Veteran underwent a related 
laparoscopic donor nephrectomy, with his daughter the recipient 
of the donated kidney.  As noted above, the Veteran seeks service 
connection for the residuals of this nephrectomy, essentially on 
the basis that, were it not for his exposure to Agent Orange in 
the Republic of Vietnam, his daughter would not have developed 
spina bifida leading to renal failure, necessitating a kidney 
transplant.  

The Board observes that, in correspondence from the Veteran's 
private physician dated in mid-December 2006, it was noted that 
the Veteran exhibited appropriate renal function for one having 
undergone a donor nephrectomy.  While according to the Veteran's 
physician, mild diastolic hypertension was frequently seen in 
kidney donors for several years following their procedure, the 
Veteran showed no evidence of any intrinsic disease in his 
remaining right kidney.  

During the course of VA outpatient treatment in July 2007, a 
former VA Director of Community and Congressional Affairs noted 
that the Veteran had been exposed to herbicides while in Vietnam, 
and that his daughter had been born with spina bifida, which was 
a condition "directly related" to exposure to Agent Orange and 
herbicides, which was adjudicated by VA as an adjunct condition 
directly related to her father's exposure to herbicides.  Further 
noted was that the Veteran's daughter had been rated 100 percent 
service connected from birth for spina bifida, and was being 
compensated by VA.  Reportedly, in 2001, both of the Veteran's 
daughter's kidneys failed due to her spina bifida, necessitating 
a kidney transplant.  Accordingly, her father, the Veteran, 
donated his left kidney to his daughter.  In the opinion of the 
former Director of Community and Congressional Affairs, the 
Veteran's nephrectomy donation was the "direct result" of his 
exposure to herbicides while serving in Vietnam, which manifested 
in his daughter's diagnosis of spina bifida.  

In correspondence of August 2007, a VA physician wrote that the 
Veteran had been exposed to herbicides during his tour of service 
duty, which had "most likely" resulted in a congenital or birth 
defect (spina bifida) in his daughter.  According to the 
physician, as a result of this birth defect, the Veteran's 
daughter developed renal failure necessitating a kidney 
transplant for which her father, the Veteran, provided as a 
matched donor.  In the opinion of the VA physician, given these 
circumstances, the Veteran's left nephrectomy "should be 
considered a part of his service connection."  

In correspondence of early October 2007, a registered nurse 
functioning as a Spina Bifida Coordinator wrote that the 
Veteran's daughter had been followed in her spina bifida clinic 
since January of 1993.  Reportedly, the Veteran's daughter had 
been born in August 1971 with a diagnosis of LV spina bifida and 
hydrocephalus which required a shunt.  According to the nurse 
coordinator, as a result of her spina bifida, the Veteran's 
daughter had a neurogenic bowel and bladder, which was to say, 
she had no voluntary control over either her bowel or bladder 
functions.  More importantly, patients with that diagnosis often 
experienced reflux of urine from the bladder into the kidneys, 
resulting in urinary tract infections and significant kidney 
damage.  According to the nurse coordinator, by the time the 
Veteran's daughter was 26 years old, she began to have renal 
failure which ultimately led to a need for dialysis and kidney 
transplant in October 2001.  

During the course of VA outpatient treatment in mid-October 2007, 
the same former VA Director of Community and Congressional 
Affairs who had provided the July 2007 statement indicated that 
the Veteran had been exposed to herbicides while serving in 
Vietnam, resulting in his daughter's birth defect of spina bifida 
and need for kidney donation.  According to the former Director 
of Community and Congressional Affairs, the Veteran's kidney 
donation was the "direct result" of his exposure to herbicides, 
given that the Veteran's daughter was rated 100 percent disabled 
by the VA, and had been receiving compensation.  

In evaluating this case, the Board confronts a rather unique set 
of circumstances.  As noted above, the Veteran seeks service 
connection for the residuals of left nephrectomy not on the basis 
of his own direct exposure to Agent Orange in the Republic of 
Vietnam, but on the basis that such exposure resulted in the 
development of spina bifida in his daughter, which ultimately led 
to renal failure and a need for kidney transplantation.  
Unfortunately, there is no basis in either law or regulation for 
an award of benefits on such an attenuated basis.  

As is clear from the above, kidney disease resulting in a need 
for nephrectomy is not a disease or disability for which service 
connection may be granted on a presumptive basis based on 
exposure to Agent Orange.  Nor is there any evidence of kidney 
disease during the Veteran's period of active military service, 
or within the first year following service discharge.  At 
present, there simply exists no legal mechanism empowering the 
Board to grant service connection for the residuals of 
nephrectomy resulting from the voluntary donation of a kidney by 
a Vietnam Veteran to his daughter, even where that donation was 
necessitated by spina bifida for which VA benefits are being paid 
on the basis of presumed exposure to Agent Orange.  Under the 
circumstances, the Board has no choice but to deny the Veteran's 
claim.

While sympathetic to the Veteran, the Board is nonetheless bound 
by the law and is without authority to grant benefits on an 
equitable basis. See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 
2009); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As an 
alternative, the Veteran may specifically request equitable 
relief pursuant to 38 U.S.C.A. § 503.  But such an application 
must be made separately from the issue currently on appeal.  A 
grant of equitable relief is solely within the discretion of the 
Secretary of VA and is not within the Board's jurisdiction.  See 
Darrow v. Derwinski, 2 Vet. App. 303 (1992).




ORDER

Service connection for the postoperative residuals of left 
nephrectomy is denied.  



	                        
____________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


